Citation Nr: 0921397	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  07-36 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
under 38 U.S.C.A. § 1318.

2.  Entitlement to accrued benefits.

3.  Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to 
November 1970.  He died in December 2006.  The appellant is 
the Veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied the above claims.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for the cause of the 
Veteran's death is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was not evaluated as being totally disabled 
from service-connected disability for 10 continuous years 
immediately preceding death, nor was he rated as totally 
disabling continuously since his release from active duty and 
for at least 5 years immediately preceding death, nor was he 
a former prisoner of war who died after September 30, 1999.

2.  The Veteran did not have a claim for VA benefits pending 
at the time of death, and there were no due, but unpaid, 
benefits to which the surviving spouse was entitled at death 
under existing ratings or decisions, or those based on 
evidence in the file at date of death.


CONCLUSIONS OF LAW

1.  The criteria for DIC benefits under 38 U.S.C.A. § 1318 
are not met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 
3.22 (2008).

2.  The criteria for accrued benefits are not met.  38 
U.S.C.A. § 5121 (West 2002 & Supp. 2008); 38 C.F.R. § 3.1000 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

Here, the duty to notify was satisfied through a February 
2007 letter to the appellant that addressed all three notice 
elements for the Section 1318 and accrued benefits claims.  
This letter was sent prior to the initial AOJ decision in 
this matter.  The letter informed the appellant of the 
evidence required to substantiate the claims and of her and 
VA's respective duties for obtaining evidence.

Any deficiencies in VA's duties to notify the appellant 
concerning effective date or degree of disability for the 
claims are harmless, as Section 1318 and accrued benefits 
have been denied thus rendering moot any issues with respect 
to implementing an award.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, service, VA, and private medical 
records have been obtained, the Veteran's claims folder is of 
record, and the appellant has been given a chance to submit 
statements and evidence.  A VA medical opinion is not 
warranted, as there are no medical questions to address.  VA 
has satisfied its assistance duties.


DIC under 38 U.S.C.A. § 1318

VA will pay DIC benefits to the surviving spouse of a 
deceased Veteran who was in receipt of, or entitled to 
receive compensation, at the time of his death for a service-
connected disability that was rated totally disabling 1) if 
the disability was continuously rated totally disabling for a 
period of 10 or more years immediately preceding death; 2) if 
the disability was rated as totally disabling continuously 
since the Veteran's release from active duty and for at least 
5 years immediately preceding death; or 3) if the Veteran was 
a former prisoner of war who died after September 30, 1999, 
and the disability was continuously rated totally disabling 
for a period of not less than one year immediately preceding 
death.  38 U.S.C.A. § 1318(b).

For purposes of this section, "entitled to receive" means 
that at the time of death, the Veteran had service-connected 
disability rated totally disabling by VA but was not 
receiving compensation because: (1) VA was paying the 
compensation to the Veteran's dependents; (2) VA was 
withholding the compensation under authority of 38 U.S.C. 
5314 to offset an indebtedness of the Veteran; (3) the 
Veteran had applied for compensation but had not received 
total disability compensation due solely to clear and 
unmistakable error in a VA decision concerning the issue of 
service connection, disability evaluation, or effective date; 
(4) the Veteran had not waived retired or retirement pay in 
order to receive compensation; (5) VA was withholding 
payments under the provisions of 10 U.S.C. 1174(h)(2); (6) VA 
was withholding payments because the Veteran's whereabouts 
was unknown, but the Veteran was otherwise entitled to 
continued payments based on a total service-connected 
disability rating; or (7) VA was withholding payments under 
38 U.S.C. 5308 but determines that benefits were payable 
under 38 U.S.C. 5309.  38 C.F.R. § 3.22.

At the time of the Veteran's death in December 2006, he was 
in receipt of a total disability rating for compensation 
based upon individual unemployability, effective from 
December 2004.  His schedular rating was a combined 70 
percent, effective December 10, 2004.  As such, the Veteran 
had been rated at 100 percent for approximately 2 years prior 
to his December 2006 death, and therefore failed to meet the 
10 year requirement under 38 U.S.C.A. § 1318(b).  No 
allegations have been raised that a clear and unmistakable 
error was made with regard to any of the rating decisions 
issued during the Veteran's lifetime.

As such, the evidence remains plain on its face that the 
Veteran was not rated at 100 percent for 10 years prior to 
his death.  He was discharged from service in 1970 and was 
awarded a total rating based upon individual unemployability 
in December 2004.  He was therefore not rated as 100 percent 
disabled since his release from active duty.  Additionally, 
there is no evidence that the Veteran was ever a prisoner of 
war.

In light of the above, the Board concludes that the criteria 
for DIC under 38 U.S.C.A. § 1318 are not met, and the 
appellant's claim is therefore denied.  Because the facts of 
this case are not in dispute and the law is dispositive, the 
claim will be denied because of the absence of legal merit.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


Accrued benefits

Applicable law and regulations provide that, upon the death 
of a Veteran or beneficiary, periodic monetary benefits to 
which that individual was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at the date of his/her death (accrued benefits) and due and 
unpaid shall, upon the death of such individual, be paid to 
the specified beneficiaries, the first of which is the 
Veteran's spouse.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 
3.1000(a).

The appellant filed a VA Form 21-534 in January 2007.  In May 
2007, the RO denied accrued benefits.  In June 2007, the 
appellant stated that she felt that accrued benefits should 
have been granted.  She did not indicate what accrued 
benefits she felt were warranted.  Her November 2007 VA Form 
9 does not specifically address the matter of accrued 
benefits other than to indicate that an appeal was desired, 
and nowhere else in the record is there any indication why 
the appellant feels accrued benefits are warranted. 

At the time the Veteran died in December 2006, he did not 
have any claims pending, nor was any rating or other action 
pending that would entitle the Veteran to additional monetary 
benefits.  

Because the evidence in the file shows that, at the time of 
the Veteran's death, there were no claims pending or periodic 
monetary benefits that were due and unpaid, entitlement to 
accrued benefits must be denied.  Because the facts of this 
case are not in dispute and the law is dispositive, the claim 
for accrued benefits will be denied because of the absence of 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  


ORDER

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.

Entitlement to accrued benefits is denied.


REMAND

Cause of death claim 

The Veteran was service-connected for thyrotoxicosis at the 
time of his death in December 2006.  His death certificate 
indicates that his death was due to chronic renal failure due 
to atrial fibrillation due to coronary artery disease.  The 
appellant feels that his service-connected thyrotoxicosis 
caused or contributed to his atrial fibrillation and coronary 
artery disease, resulting in a service-connected death.  She 
noted that the Veteran's thyrotoxicosis was rated under 
38 C.F.R. § 4.119, Diagnostic Code 7900, for hyperthyroidism, 
and that that code indicates that heart disease can be a 
predominant finding.  She has also submitted a cardiology 
treatise which indicates that hyperthyroidism may present 
with atrial fibrillation, while hypothyroidism is a risk 
factor for coronary artery disease.  

Under 38 C.F.R. § 3.159, a VA medical opinion is necessary 
when the information and evidence of record is not sufficient 
to decide the claim but contains competent evidence of a 
current disability (here death), establishes that the Veteran 
suffered a disease in service (here thyrotoxicosis), and 
indicates that the claimed disability may be associated with 
the service-connected disability.  Association can be 
satisfied by showing possible association with military 
service.  Possible military association is shown here as 
Diagnostic Code 7900 and the medical treatise information 
above shows possible association with the Veteran's 
service-connected thyrotoxicosis.  In light of the above, a 
VA medical opinion is necessary.  Also, for VA purposes, 
hypertension exists when the diastolic blood pressure is 
predominantly 90mm or greater.  The Veteran had elevated 
blood pressures in service on several occasions.  His 
diastolic blood pressure was 90mm or greater in 1956, May 
1961, November 1966, May 1967, and May 1976.  The VA examiner 
should address whether there is any relationship between 
these elevated blood pressure readings and the Veteran's 
death.  

Beforehand, however, the appellant will be requested to 
indicate whether there are any additional VA medical records 
of treatment the Veteran received prior to May 1999, and if 
so, attempts to obtain them should be made.  The earliest VA 
medical records contained in the claims folder are from May 
1999, and the appellant indicated in April 2007 that records 
could be retrieved from the Nashville VA Medical Center 
without indicating how far back the Veteran was treated 
there.  

Since the case is being remanded, the RO should provide the 
appellant with the information required by Hupp v. Nicholson, 
21 Vet. App. 342, 352-53 (200 ).  In Hupp, the Court held 
that when adjudicating a claim for service connection for the 
cause of a Veteran's death, VA must perform a different 
analysis depending on whether a Veteran was service-connected 
for a disability during his or her lifetime, and concluded 
generally, that 38 U.S.C.A. § 5103(a) notice for a cause of 
death claim must include (1) a statement of the conditions, 
if any, for which a Veteran was service-connected at the time 
of his or her death, (2) an explanation of the evidence and 
information required to substantiate a cause of death claim 
based on a previously service-connected condition, and (3) an 
explanation of the evidence and information required to 
substantiate a cause of death claim based on a condition not 
yet service-connected.  Moreover, the information required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), concerning 
effective date, should also be provided.  It was not included 
in the April 2008 letter to the appellant concerning degree 
of disability. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Provide the appellant with VCAA 
notice that contains the information 
required by the Court's decision in 
Dingess.  

2.  Provide the appellant with VCAA 
notice which complies with the Court's 
decision in Hupp, noting:

(a) a statement of the conditions for 
which the Veteran was service-connected 
at the time of his death;

(b) an explanation of the evidence and 
information required to substantiate 
the DIC claim based on the Veteran's 
previously service-connected 
conditions; and 

(c) an explanation of the evidence and 
information required to substantiate 
the DIC claim based on the conditions 
not yet service connected.  In this 
regard, the Board points out that the 
appellant has claimed that the 
disease(s) that caused the Veteran's 
death was caused or contributed to by 
the Veteran's service-connected 
thyrotoxicosis.  Essentially, she 
appears to be claiming that the 
Veteran's atrial fibrillation or 
coronary artery disease was caused or 
made worse by his service-connected 
thyrotoxicosis.  

3.  Ask the appellant to indicate 
whether the Veteran was treated at the 
Nashville VA Medical Center prior to 
May 1999, and if so, obtain any such 
available records.  

4.  Thereafter, obtain a VA medical 
opinion.  The claims folder, to include 
a copy of this remand, must be made 
available to and reviewed by the 
examiner in conjunction with completion 
of the report, and the report must 
reflect that the claims folder was 
reviewed.  

Based upon the examiner's review of the 
claims folder, the examiner should 
provide an opinion as to whether there 
is a 50 percent or greater probability 
that the Veteran's service-connected 
thyrotoxicosis either (a) caused or (b) 
aggravated his atrial fibrillation or 
coronary artery disease.  

The examiner should indicate whether 
there is a 50 percent or greater 
probability that the Veteran's 
hypertension had its onset during 
active service.  If so, is it at least 
as likely as not that hypertension 
either (a) caused or (b) aggravated the 
Veteran's atrial fibrillation or 
coronary artery disease?

The examiner should provide a rationale 
for the opinions.

5.  Finally, readjudicate the appellant's 
claim in light of any additional evidence 
added to the record.  If the benefit 
sought on appeal remains denied, the 
appellant and her representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


